

Exhibit 10.64


FIRST AMENDMENT TO
RETENTION AGREEMENT


THIS FIRST AMENDMENT to that certain Retention Agreement by and between THOMAS
GALLAHUE, an individual (hereinafter referred to as “Gallahue”) and CONSUMER
PROGRAMS INCORPORATED, a Missouri corporation (on behalf of itself and its
affiliates (hereinafter referred to, alternatively and collectively, as “CPI”)
dated as of January 12, 2006 (hereinafter referred to as the “Retention
Agreement”) is entered into as of the 23rd day of August, 2006.


WHEREAS, the parties entered into the Retention Agreement to provide for
Gallahue’s continued service to CPI through August 31, 2006; and


WHEREAS, the parties desire to extend Gallahue’s employment under the Retention
Agreement through October 27, 2006;


NOW, THEREFORE, in consideration of the covenants set forth herein, the parties
hereby agree to amend the Retention Agreement as follows:



1.  
Section 1 of the Retention Agreement shall be amended by deleting “August 31,
2006” and inserting in lieu thereof “October 27, 2006”.




2.  
Section 3(a) of the Retention Agreement shall be amended by deleting “August 31,
2006” and inserting in lieu thereof “October 27, 2006”.




3.  
Section 4 of the Retention Agreement shall be amended by adding the following
sentence at the end of the Section:



Gallahue shall provide an average of twenty (20) hours of service to CPI each
week from August 31, 2006 through October 27, 2006.



4.  
Unless otherwise defined herein, all capitalized terms shall have the definition
ascribed to them in the Retention Agreement.




5.  
The Retention Agreement is hereby ratified and affirmed as amended by this First
Amendment.



 




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK






 
 

 

 


IN WITNESS WHEREOF, the parties have executed this First Amendment to the
Retention Agreement as of the date first written above.
 
 
 

       
CONSUMER PROGRAMS INCORPORATED,
a Missouri corporation, on behalf of itself and its
affiliates
 
   
   
    By:   /s/ Paul Rasmussen  

--------------------------------------------------------------------------------

Paul Rasmussen   Presient and Chief Executive Officer

 

       
   
   
    By:   /s/ Thomas Gallahue  

--------------------------------------------------------------------------------

Thomas Gallahue

 
 
 
 
 
 
 
 
 

 
 